AO 722A
(Rev. 8/82)

 

Case 2:19-cv-00137-LGW-BWC Document 34 Filed 04/07/21 Page 1 of 2

Sn the Anited States District Court
Por the Southern District of Georgia

Brunswick Division
FREDDY L. WAMBACH, *
*
Plaintiff, * CIVIL ACTION NO.: 2:19-cv-137

*

Vv. *

*

ROBERT HOYT, et al., *
*

ok

Defendants.

ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 32. Plaintiff did not file Objections
to this Report and Recommendation.

Thus, the Court ADOPTS the Magistrate Judge’s Report and
Recommendation as the opinion of the Court, GRANTS Defendants’
Motion to Dismiss, DISMISSES without prejudice Plaintiff's
Complaint, DIRECTS the Clerk of Court to CLOSE this case and

enter the appropriate judgment of dismissal, and DENIES

 
AO 72A
(Rev. 8/82)

 

 

Case 2:19-cv-00137-LGW-BWC Document 34 Filed 04/07/21 Page 2 of 2

Plaintiff in forma pauperis status on appeal.

SO ORDERED, this , 2021.

 

 

 

HON. LISH GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
